Citation Nr: 1143467	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  08-31 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for erectile dysfunction (ED), to include as secondary to posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Finn, Counsel




INTRODUCTION

The Veteran served on active duty from August 1964 to August 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the RO.

The Veteran testified in a hearing held at the RO before a Decision Review Officer (DRO) in July 2009.

The Board remanded the case to the RO in March 2010 and June 2011 for additional development of the record.


FINDING OF FACT

The currently demonstrated ED is shown as likely as not to be caused by the service-connected psychiatric disability.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested  by ED is proximately due to or the result of the service-connected psychiatric disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminarily, the Board notes that to the extent that action taken hereinbelow is favorable to the Veteran,  a full discussion of VA's duties to notify and assist the Veteran in this case is not required at this time.  

The Veteran asserts that his ED is due to medication prescribed in treating his service-connected PTSD.  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); 

A careful review of the record shows that the Veteran underwent a VA examination in April 2007, when he complained of having ED since a 1999 work-related accident.  The VA examiner noted that treatment records relating to the 1999 accident were not available.  He noted that the Veteran had hypogonadism, which occurred when the testes produced little or no hormones (testosterone).  He further stated that the Veteran complained of ED symptoms in May 2005, which was treated with Viagra.  The Veteran was offered medication for PTSD, which he declined in 2002.  

The VA examiner concluded that the Veteran's ED was less likely as not caused by or the result of the service-connected PTSD.  His rationale was premised on the fact that the Veteran was not treated for PTSD until 2006, six years after the onset of ED.  He also stated that Alprazolam given for anxiety had very low potential for ED.  The Board finds this opinion of limited probative value because the opinion does not address aggravation.  

In a June 2010 private opinion, Dr. L. K. opined that the Veteran's medication for PTSD caused him to experience ED.  He noted that Levitra and Viagra were ineffective and that the Veteran currently took Cialis daily.  Dr. L. K. did not provide a rationale for his conclusion.  Therefore, the Board finds this opinion of limited probative value.

The Veteran was afforded another VA examination in June 2010.  Although the examiner opined that it was less likely than not that the ED was caused by or the result of the medications used in treatment of the PTSD.  His rationale was premised on the fact that private records prior to VA treatment in 2005 revealed no reference to ED secondary to treatment with Effexor.

The examiner, however, failed to provide an opinion as to whether the Veteran's ED was aggravated by all the service-connected medications taken for his mental disability (not just Effexor).  Therefore, the Board finds the June 2010 VA examination of little probative value.

The Veteran's VA claims folder was reviewed by a VA physician who generated a June 2011 report.  The examiner noted that the Veteran had been diagnosed with ED.  

The record also discloses that the Veteran has been diagnosed with and service-connected for PTSD. 

Here, the June 2011 VA examiner reported that it was as least as likely as not that the ED was aggravated by the service-connected PTSD medication.  His rationale was premised on the fact that it was well established that psychological stresses, such as PTSD could be the cause of ED.  He further stated that many of the psychotropic medications, as used to treat PTSD, could be the cause of ED.  He stated that, although the Veteran was known to have low testosterone, the level of testosterone had increased to the high normal range with testosterone treatment, but his ED has persisted.  

Hence, the June 2011 VA examiner's opinion was based on a factually accurate history and the VA examiner provided sound reasoning when rendering a positive nexus.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.").  

Therefore, the Board finds the June 2011 VA examination highly probative.

In a May 2010 written statement, the Veteran's wife attested to the fact that the Veteran had suffered depression for years and developed more physical difficulties as a result, to include ED.

The Board is aware that lay statements may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In ascertaining the competency and probative value of lay evidence, recent decisions of the United States Court of Appeals for Veterans Claims (Court) have underscored the importance of determining whether a layperson is competent to identify the medical condition in question.  

As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

Here, the Veteran (and his wife) is competent to attest to symptomatology of ED (i.e., flaccidity, rigidity, etc.) and the onset of symptomatology.  In sum, the Board finds the Veteran's and wife's statements regarding ED plausible, credible, and of probative value.

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim as to the theory of service connection.  The Veteran, however, is entitled to the "benefit of the doubt" when there is an approximate balance of positive and negative evidence (i.e., where the evidence supports the claim or is in relative equipoise, the appellant prevails).  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Here, on review of the entire record, the Board finds the evidence of record to be in relative equipoise in showing that the current ED is aggravated by the service-connected psychiatric disability.  

In resolving all reasonable doubt in favor of the Veteran, service connection for ED is warranted.  



ORDER

Service connection for ED as secondary to the service-connected PTSD is granted.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


